KIRKPATRICK, Chief Judge.
Paragraph 4 of the motion for the production of documents under Rule 34, Fed.Rules Civ.Proc. 28 U.S.C., asks for “AÍ1 boiler inspection' reports or other reports required to be filed with the Interstate Commerce Commission on the said locomotive.” In the briefs submitted, both parties have assumed that the reports asked for were those required by Sections 38 and 40, U.S.C.A., Title 45, relating to reports and evidence submitted by railroads, in connection with accidents. At any rate, that was the only point argued.
These reports are clearly protected by Section 41 — not because they are made inadmissible as evidence but because the Act provides that they shall not be “used for any purpose” in any suit for damages. Certainly this covers their use for purposes of discovery.
The defendant’s objection is sustained.